Citation Nr: 0019813	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for coronary artery disease 
with myocardial infarction secondary to a below-the-knee 
amputation of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1967 to December 
1969.


FINDINGS OF FACT

There is no competent medical evidence etiologically linking 
coronary artery disease with myocardial infarction to the 
service connected below-the-knee amputation of the right 
lower extremity.  


CONCLUSIONS OF LAW

1.  The claim of service connection for coronary artery 
disease with myocardial infarction secondary to a below-the-
knee amputation of the right lower extremity is not well 
grounded.  38 U.S.C.A. § 5107(a).

2.  An opinion from an independent medical expert (IME) is 
not warranted.  38 C.F.R. § 20.901(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to a determination of an issue on the merits, a 
claimant must first submit a claim that is "well grounded."  
38 U.S.C.A. § 5107(a).  Therefore, the threshold question 
that must be resolved with respect to the veteran's claim of 
entitlement to service connection for coronary artery disease 
with myocardial infarction secondary to a below-the-knee 
amputation of the right lower extremity, is whether the claim 
is well grounded.  A "well-grounded" claim has been 
determined to be one which is plausible, "meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  38 U.S.C.A. § 5107(a) places an 
initial burden on the claimant to produce evidence that the 
claim is "well grounded."  An allegation alone is not 
sufficient, the appellant must submit evidence in support of 
his or her claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  In the case of 
cardiovascular disease, service incurrence may be presumed if 
the disease is manifested to a compensable degree within one 
year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Once service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. §  
3.310(a). 

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above-the-knee or 
service connected amputations of both lower extremities at or 
above the ankles shall be held to be the proximate result of 
the service-connected amputation(s).  38 C.F.R. § 3.310(b).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The Board may obtain an additional medical opinion from an 
independent medical expert when an issue of medical 
complexity or controversy is involved in the appeal.  38 
C.F.R. § 20.901(d)(1999).


Factual Background

The veteran served in the Republic of Vietnam.  Service 
medical records show that in January 1969 he sustained 
shrapnel wound injuries to the lower extremities when a booby 
trap exploded.  The injury to the right leg consisted of a 
comminuted fracture of the right distal tibia, fibula, and 
talus.  Sequelae from the injury included a right heal ulcer, 
nerve artery and vein pathology, continued infection of the 
shrapnel wound, and right ankle ankylosis.  X-rays revealed 
multiple metallic fragments in the right ankle joint.  The 
final service medical diagnoses were: Wounds, multiple, 
fragment, head, lower extremities, bilateral; fracture, open, 
comminuted, talus, distal, distal fibula, right; neuropathy, 
due to trauma, severe, mixed, right posterior tibial and 
anterior tibial nerves; arthritis and ankylosis, ankle and 
subtalar joints, right, due to trauma, severe; arteriovenous 
fistula, right popliteal artery and vein; wound, infection, 
popliteal, right.  

The service medical records are negative for any complaints 
or findings referable to cardiovascular disease.  

A July 1970 VA medical examination shows that the veteran 
limped with a footdrop brace and that he had a deformity and 
ankylosis of the right ankle with loss of movement of the 
right foot digits.  A surgical arthrodesis of the right ankle 
was performed in August 1970.  

A private medical record in July 1976 revealed that the 
veteran was an amputation candidate due to mechanical 
problems, recurring infection, and total hypesthesia of the 
sole of the (right) foot.  In August 1977 a preoperative 
diagnosis revealed osteomyelitis, septic arthritis, and 
neurological deficit.  A right below-the-knee amputation was 
performed.  

Service connection for a below-the-knee amputation of the 
right lower extremity was granted in a February 1979 rating 
decision.  

In January 1997 the veteran was admitted to a private 
hospital complaining of chest pain.  It was reported that he 
did not have a previous cardiac history.  It was also noted 
that his only risk factors were a family history of heat 
disease.  There was a distant history of diabetes and the 
veteran was a cigarette smoker.  The diagnoses revealed 
coronary atherosclerotic heart disease with acute anterior 
myocardial infarction; tobacco use; and traumatic lower 
extremity injury.  VA clinical records in 1998 show follow-up 
treatment for coronary artery disease and orthopedic 
problems.  

A VA medical examination of the arteries and veins was 
performed in January 1999.  The veteran reported a history of 
alcohol consumption and cigarette smoking prior to a 
myocardial infarction in (1996).  The clinician opined that 
in his opinion the veteran's coronary artery disease and 
subsequent myocardial infarction were not clinically related 
to his below-the-knee-amputation.  It was also stated that 
the veteran's amputation did not cause obesity, 
hypercholesterolemia or atherosclerotic disease.  

Analysis

The veteran essentially contends that his service connected 
below-the-knee amputation of the right lower extremity is the 
proximate cause of his coronary artery disease with 
myocardial infarction.  It has been requested on the 
veteran's behalf that an IME be performed to address the 
etiological relationship between the veteran's right below-
the-knee amputation and his coronary artery disease with 
myocardial infarction.  

As a preliminary matter, although not specifically claimed, 
it is noted that there is no evidence of cardiovascular 
disease during service or within one year after service.  
Cardiovascular disease is first shown many years after 
service.  


It is important to note that the entire record is negative 
for any medical evidence establishing an etiological 
relationship between the veteran's cardiovascular disease and 
his service connected below-the-knee amputation of the right 
lower extremity.  A VA medical examination that was offered 
is unfavorable, specifically indicating that the veteran's 
cardiovascular pathology is not clinically related to his 
service connected below-the-knee amputation of the right 
lower extremity.  

It is noteworthy that in September 1976, Public Law 94-433 
required VA to conduct a scientific study to determine if 
there was a causal relationship between amputation(s) of an 
extremity and the subsequent development of cardiovascular 
disease.  The study analyzed statistical data concluding that 
veteran's with amputation(s) above the knee had a 
significantly higher risk of dying from diseases of the 
cardiovascular system.  These findings were contemplated in 
promulgation of 38 C.F.R. § 3.310(b) that allows service 
connection for cardiovascular disease where there has been a 
service connected above the knee amputation(s) or amputations 
of both lower extremities at or above the ankles.    

In this case there is no reasonable basis in the evidence of 
record to demonstrate that the proximate cause of the 
veteran's coronary artery disease with myocardial infarction 
is his service connected below-the-knee amputation of the 
right lower extremity.  The veteran has claimed that an 
etiological relationship exists.  However, the only evidence 
of such a nexus is his lay testimony and belief.  Where the 
determinative issue involves medical causation, it has been 
held that competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152; 
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

It has been determined that aggravation of a nonservice-
connected disability by a service-connected disability 
creates entitlement to service connection for the amount of 
disability over and above that existing before the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
January 1999 VA medical opinion of record is consistent with 
Allen because it indicates not only that there is no 
etiological relationship between the veteran's service-
connected below-the-knee amputation of the right lower 
extremity and the veteran's cardiovascular disease, but also 
that there was no relationship at all between the conditions.  

The appellant's claim is not well grounded because there is 
no competent medical evidence that his coronary artery 
disease with myocardial infarction is proximately due to or 
the result of his service-connected below-the-knee amputation 
of the right lower extremity.  38 C.F.R. § 3.310(a). 

It has been requested that an independent medical expert be 
procured to respond to the controversy that is presented in 
this case.  The Board may obtain an additional medical 
opinion from an independent medical expert when a medical 
complexity or controversy is presented.  38 C.F.R. § 
20.901(d) (1999).  However, there is no medical evidence 
linking the veteran's service connected below-the-knee 
amputation of the right lower extremity to his non-service 
connected coronary artery disease with myocardial infarction.  
This case does not present a complex or controversial medical 
question warranting an IME.  Moreover, because the claim is 
not well grounded, VA has no duty to assist the veteran in 
the development of facts pertinent to his claim, to include 
obtaining an IME.  


ORDER

Service connection for coronary artery disease with 
myocardial infarction secondary to a below-the-knee 
amputation of the right lower extremity is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

